Citation Nr: 1829463	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  14-371 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) or coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  In an unappealed June 2009 rating decision, the RO continued the denial of the claim for service connection for hypertension.

2.  The evidence received since the final June 2009 rating is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  Hypertension is not attributable to service, did not manifest within one year of separation from service, and is not etiologically related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, the Board's task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.

A June 2009 rating decision continued the denial of the Veteran's claim for service connection for hypertension because the evidence did not show that the disorder was diagnosed in service or is related to service.  The Veteran was informed of the decision in writing and did not appeal the decision or submit pertinent evidence during the appeal period.  Therefore, the June 2009 rating decision is final.  38 U.S.C. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Since, the June 2009 final rating decision, the Veteran underwent a VA examination, for which a VA examiner provided an etiological opinion for the Veteran's diagnosed hypertension.  The Board finds that this new medical evidence is sufficient to reopen the claim of service connection for hypertension.  Specifically, the new evidence relates to a previously unproven element at the time of the Veteran's prior denial, whether the claimed disorder is related to service or a service-connected disability.  Accordingly, this evidence is also material.  As new and material evidence has been received, the claim for service connection for hypertension is reopened. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service---the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain chronic diseases, such as cardiovascular-renal disease (including hypertension), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that his diagnosed hypertension is due to service or caused or aggravated by his service-connected PTSD or CAD, to include the medication used to treat these disabilities.  

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

With this in mind, service treatment records do not show evidence of elevated blood pressure readings sufficiently high to require treatment, or to result in a diagnosis of hypertension prior to discharge.  The Veteran's blood pressure was normal on his March 1968 separation examination.

The only medical opinion of record that addresses the etiology of the Veteran's hypertension is included in a September 2014 VA hypertension examination report.  Following a review of the record and examination of the Veteran, the examiner noted that the Veteran had no symptoms until 2003, at which time he was put on medication.  The examiner found that the Veteran's hypertension pre-dated his CAD and PTSD diagnoses by several years and that his hypertension medication had been adjusted upwards several years prior to these diagnoses.  As stated by the examiner, the Veteran's blood pressure has been good since his subsequent CAD and PTSD diagnoses and his doctor decreased the dosage of his hypertension medication due to his low blood pressure.  Based on these findings, the examiner opined that it was less likely than not that the Veteran's CAD and PTSD either caused his hypertension, or exacerbated it beyond its natural cause.


Based on a review of the evidence, entitlement to service connection for hypertension must be denied.  The preponderance of the evidence shows that the Veteran's hypertension did not have its onset in service or within one year after discharge.  In this regard, the service treatment records are negative for clinical findings indicative of the disorder, and the first evidence of an actual hypertension diagnosis was not shown until over 30 years after discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (explaining evidence of prolonged period without medical complaint, can be considered along with other factors in resolving claim).  Thus, the evidence does not support service connection for the disorder based on an in-service occurrence or on a presumptive basis.

Furthermore, the probative evidence does not suggest that the Veteran's hypertension is otherwise related to his military service or caused or aggravated by a service-connected disability.  In this regard, the September 2014 VA opinion weighing against the claim is highly probative because it is based upon a review of the claims file and examination of the Veteran, considers the Veteran's medical history, and is supported by adequate rationale.  There is no competent medical evidence of record that rebuts this medical opinion against the claim or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Neither the Veteran nor his representative has identified any contrary medical opinion that supports a claim for service connection.  As such, the evidence does not support the Veteran's claim for service connection on either a direct or secondary basis. 

The Board notes that in reaching this decision, it has considered the Veteran's statements offered in support of his claim and acknowledges his sincere belief that his hypertension is related to his CAD or PTSD, to include the medication used to treat these disabilities.  The Board also acknowledges his contention that his PTSD went undiagnosed for many years, during which time his undiagnosed psychiatric disability caused or aggravated his hypertension.  However, the Board finds that determining the etiology of the Veteran's hypertension is not within the realm of knowledge of a non-expert given that it is not something that one can perceive through the five senses.  Cf. Layno v. Brown, 6 Vet. App. 465 (1994); see also 38 C.F.R. § 3.159(a)(2).  As the evidence does not show that the Veteran has expertise in medical maters, more weight must be given to the September 2014 VA examiner's opinion, over the Veteran's lay statements regarding any relationship or aggravation between his hypertension and service-connected CAD or PTSD.  Indeed, the VA examiner reviewed the Veteran's medical history, to include the onset and progression of his hypertension, as well as the Veteran's lay statements, and rendered an opinion against the claim.  Thus, the Veteran's lay statements are outweighed by the objective medical evidence.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for hypertension is not warranted.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for hypertension is reopened.  To this extent only, the claim is granted. 

Service connection for hypertension is denied.





____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


